Citation Nr: 0417926	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-08 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
pursued from August 28, 1995 to March 30, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
The appellant is his daughter.  Her claim comes before the 
Board of Veterans' Appeals (Board) in response to an April 
1998 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In May 2002 the Board issued a decision dismissing the 
appellant's appeal for lack of a timely notice of 
disagreement filed with the issue of entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, for periods of enrollment pursued from 
August 28, 1995 to March 30, 1997.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2003, the Secretary 
of VA and the appellant's counsel submitted a Joint Motion 
For Remand.  The parties noted that the Board had failed to 
afford the appellant procedural due process or the 
opportunity to waive the procedural rights by failing 
addressing the issue of timeliness in the first instance. 

The Board finds the original notice of disagreement, filed in 
July 1998, and subsequent substantive appeal, were invalid 
because they did not comply with the requirements of 
38 C.F.R. § 20.301(a) which allows the "claimant 
personally" to file or his or her "representative if a 
proper Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies" the document.  In 
the particular circumstances of this case, because the RO 
provided the appellant with a Statement of the Case and did 
not inform the appellant that the Notice of Disagreement was 
inadequate until after the period for filing a timely notice 
of disagreement had run, the Board finds that the subsequent 
statement filed with VA appointing the same individual as the 
appellant's representative cures the deficiencies in the 
Notice of Disagreement and substantive appeal.  The 
regulations governing the scope of representation, 38 C.F.R. 
§ 20.600 et seq. (2003) are not clear regarding limitations 
of the scope of a representative's authority.  The Board is 
distressed to note that even after the June 1999 letter 
informing the veteran that a valid appeal had not been filed, 
it took the appellant's representative until August 2002 to 
file the required paperwork to officially represent the 
appellant.  However, given the obvious intent to file a 
notice of disagreement and the appellant's subsequent 
ratification of the filings, the Board finds the appeal has 
been properly perfected.

As explained below, the Board has determined, in compliance 
with the November 2003 Court Order granting the Joint Motion 
For Remand, that further action is required in order to 
comply with the VA's duty to assist in the development of the 
veteran's claim.  Accordingly, this appeal is Remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

REMAND

On April 27, 1998, the St. Louis RO determined that the 
appellant was not entitled to educational assistance benefits 
under Chapter 35, Title 38, United States Code, for periods 
of enrollment pursued from August 28, 1995 to March 30, 1997.  
The St. Louis RO notified the appellant of this decision and 
of her appellate rights with regard to this decision the same 
day.  

A VCAA notice letter has not been sent to the appellant in 
connection with the claim for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment from August 28, 1995 to March 
30, 1997.  

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2003), is entitled to 
a retroactive payment of Chapter 35 benefits.

During the pendency of this appeal, on November 1, 2000, 
Congress revised the law governing, in pertinent part, 
effective dates for awards of Chapter 35 benefits.  Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 (2000) (codified as 
amended at 38 U.S.C.A. § 5113 (West 2002)).  The amendment of 
Section 5113 applies to applications first made under Section 
5313 that are received on or after the date of enactment of 
the amendment, or that, on that date, are pending with the 
Secretary or exhaustion of available administrative or 
judicial remedies.  As the appeal to the Board was still 
pending on November 1, 2000, the amendment applies to this 
appeal.  In this case, the new law is more favorable to the 
appellant.  The new law provides that, when determining the 
effective date of an award under Chapter 35 of this title 
based on an original claim, the Secretary may consider the 
eligible individual's application as having been filed on the 
eligibility date of the individual if the eligibility date is 
more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113(b)(1) (West 2002).  Where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  See VAOPGCPREC 7-2003.

An individual is eligible if she submits to the Secretary an 
original application for educational assistance under Chapter 
35 of this title within a year of the date that the Secretary 
makes the rating decision, claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received, and would have been 
entitled to such assistance if the application had been 
submitted on the individual's eligibility date.  38 U.S.C.A. 
§ 5113(b)(2) (West 2002).

The RO has not considered the amendments to Section 5113(b) 
or provided appellant notice of the amendments and an 
opportunity to submit any other information, evidence, or 
argument in support of her claim.  

Based on the above, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of her notification must 
be incorporated into the claims file. 

2.  The RO should provide the appellant 
notice of the amendments to Section 
5113(b).  Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 
(2000) (codified as amended at 
38 U.S.C.A. § 5113 (West 2002)).  

3.  The RO should obtain the claimant's 
Chapter 35 file and associate it with the 
claims file.

4.  The RO should readjudicate the issue 
on appeal.  If the benefit is not 
granted, the RO should issue a 
supplemental statement of the case 
(SSOC), which includes notice of all 
applicable laws and regulations that have 
not been previously provided.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




